Greenberg, J.
(dissenting). Granting the necessary deference to the motion judge’s factual findings, I cannot see the logic of *686the majority’s conclusions in this case. The judge found that because Watts had “formed his opinion” concerning the defendant’s lack of sobriety at the scene and had essentially completed his investigation of the accident, there was no excuse for not delivering the citation prior to leaving the accident scene. Further, the record indicates that the defendant’s head wound was not so serious as to impair her memory of events or her ability to communicate with Watts. Upon the defendant’s arrival at the hospital, Watts gave her Miranda warnings, indicating that he had decided to charge her with operating a motor vehicle under the influence of an intoxicant. Even so, he withheld the citation and returned to the police station to confer with a senior officer prior to mailing the citation late that same evening.
Given the long period that Watts spent at the scene of the accident and the defendant’s cogent replies to his questions, there was no reason for the delay. Contrast Commonwealth v. Pappas, 384 Mass. 428, 432 (1981) (police needed to clear scene, investigate cause of accident, and determine nature of violations). Here there was nothing left to investigate. Watts’s sojourn to the hospital, whether or not investigatory, does not excuse his failure timely to deliver the citation as he was already aware of the “nature of the violations.” See Commonwealth v. Pappas, supra. What is more, one of the purposes of the statute “is to afford prompt and definite notice of the nature of the alleged offense to the putative violator.” Commonwealth v. Pappas, 384 Mass. at 431. That purpose was thwarted here because, had the defendant been cited at the scene or at the hospital, she could have requested a blood test.
Failure to “give a copy of the citation to the violator at the time and place of the.violation,” G. L. c. 90C, § 2, has been excused where the offense is motor vehicle homicide or death has resulted from the violation, see Commonwealth v. Nad-worny, 30 Mass. App. Ct. 912, 914 (1991); where the violator could not be stopped, or additional time was reasonably necessary to determine the nature of the violation, Commonwealth v. Ryan, 22 Mass. App. Ct. 970, 971 (1986); where the defendant has been arrested for the motor vehicle violation, see, e.g., Commonwealth v. Gorman, 356 Mass. 355, 358 (1969); where the defendant thwarted delivery, Commonwealth v. Babb, 389 *687Mass. 275, 277 (1983); where the seriousness of the charges and attendant circumstances made it clear that the “no fix” purpose has not been frustrated, see, e.g., id. at 283-284; where there is legitimate doubt as to the identity of the offender, Commonwealth v. Provost, 12 Mass. App. Ct. 479, 480-483 (1981); or where the accident scene was chaotic, Commonwealth v. Russo, 30 Mass. App. Ct. 923, 924 (1991). None of these exigencies appears here.